DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-14, and the species i., Non-stem cells origin, (1) Muscle, in the reply filed on 01/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups of invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2021.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/JP2017/005197, filed 02/13/2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2016-026200, filed on 02/15/2016 in Japan.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101[1] (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.

Step 2A, Prong 1
The claim recites “a calculation step of calculating a quantity of the protein contained in the biological sample based on a standard curve of concentration and electrochemiluminescence level of a standard protein and an electrochemiluminescence level of the protein contained in the biological sample” (claim 10). The limitations of this claim amount to a step of “calculating” the amount of proteins by comparing the measured level from the biological sample to the levels of a standard protein in a standard curve. The claims, under their broadest reasonable interpretation, cover calculating level by comparing information regarding a sample to a control or target data, which is considered to represent an abstract idea (see 2019 Guidance, regarding Groupings of Abstract Ideas). Such a comparing step, as recited, is a process performed in the mind (mental processes, concepts performed in the human mind). 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", for example such limitations which amount to collecting and comparing of known information as in Classen, and the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
	The recited standard curve itself also constitutes abstract ideas (a standard curve being itself a mathematical concept in that it is a graph/plot generated using known concentrations/amounts of a protein).
Step 2A, Prong 2

	Additionally, other than this judicial exception (the abstract idea as indicated), the claim encompasses steps of solubilizing the protein from the biological sample (claim 6, solubilizing with a surfactant and a reducing agent, diluting the solubilized sample) and performing the binding assay (claim 1, namely an antigen binding step, binding protein related to a genetic disease with a capture antibody, binding detection antibody that recognizes the protein with the captured protein and capture antibody, detection antibody coupled to a luminescent metal complex), measuring signal generated (ECL signal). However, these recited method steps fail to go beyond insignificant pre-solution activity, i.e., mere data gathering steps necessary for performing the judicial exception. See MPEP 2106.05, generally adding insignificant extra-solution activity to the judicial exception will not integrate into a practical application. These are a series of steps performed/that collect a necessary input for the abstract ideas. Further, the assay steps themselves are recited at an extremely high level of generality and are not tied, for example, to any particular machine or apparatus.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Furthermore, the above discussed solubilizing step and binding assay steps which amount to extra-solution activity necessarily performed in order to gather the data, also do not add significantly more to the judicial exception. As previously indicated, these additional steps are recited at a high level of generality. 

Given that ECL based antibody binding methods for the quantification of proteins (including proteins related to genetic diseases) were well known in the clinical assay art at the time, the measurement of such a protein as claimed fails to go beyond routine and conventional activity, and fails to impose meaningful limits on the claims scope. 
This is similarly the case regarding the solubilizing steps, in particular it was well known, routine and conventional in the assay art to perform pre-solution activity, solubilizing a protein 
In view of the above evidence, the ordinarily skilled artisan would appreciate the steps pertaining to the solubilization of protein from sample, as well as the two antibody ECL binding assay steps as encompassed by claims 1 and 6, either alone or in combination, do not add any feature that is more than well-understood, purely conventional or routine in the field of biochemical assay methodologies. 
Recited at this level of generality, there is no meaningful limitation, such as a particular or unconventional machine or transformation of a particular article, in these steps that distinguishes them from well-understood, routine and conventional data gathering activity 
The combination of steps performed to gather the data (solubilization steps and the assay binding steps) are not performed in an unconventional way, such to provide an “inventive concept” under step 2B.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Takayama et al., US PG Pub No. 2008/0199879A1.
Takayama et al. teach a measurement method for proteins, the method comprising an antigen binding step of binding a protein related to a genetic disease (Aβ1-42) with a capture antibody recognizing the protein, a detection antibody binding step of binding the capture protein with antibody labeled with a luminescent metal complex, and a measurement step detecting the detection antibody bound by measuring the ECL 
Regarding claim 4, see para [0034], the reference reports using capture antibody specific for the C-terminal region of the protein and detection antibody for the N-terminal region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al., Quantitative Estimation of Dystrophin Protein: A sensitive and Convenient “Two-Antibody Sandwich” ELISA, Tohoku J. Exp. Med., 180, (1996), p. 57-63 in view of Wang, US Patent No. 7,749,772 B1.
Ishikawa et al. teach a two antibody sandwich ELISA for the detection of dystrophin protein (see abstract), in particular see the reference teach performing an antigen binding step of binding the protein dystrophin ( a protein related to a genetic disease) with a capture antibody for the protein, detecting the bound protein at the capture protein with a detection antibody for a different region of the protein, the detection antibody labeled with a label, measuring the detection antibody by measuring signal level generated (see end of page 58 to page 59).
See Ishikawa teach detection by color development, see alkaline phosphatase substrate kit.

Wang et al. teach chemiluminescence, electroluminescence and electrochemiluminescence (ECL) detection methods as attractive means for quantifying antigens and antibodies in a biological sample. Wang et al. teach due to their thermal, chemical and photochemical stability, their intense emission and long lifetimes, ruthenium transition metals are favored ECL labels in the art, see teaching a common organometallic complex used includes tris-bipyridine ruthenium (II), indicated as a commercially available reagent (see Wang at col. 16, lines 10 to 39).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishikawa et al. with the teaching of Wang such to substitute the luminescence based alkaline phosphatase label for the commercially available ECL label of Wang, namely the commercially available ruthenium metal complex label, as a simple substitution of one luminescence detection based method for another. In particular, the prior art differs from the claimed invention only in terms of the detection/label. Both detection systems, and the labels used for the type of luminescent based detection, were known to those of ordinary skill in the art at the time. One of ordinary skill could have substituted one known system/label for the other, and the results of the substitution would have been predictable. 
Even further, the ordinary skilled artisan would have been motivated to have modified the detection system/label to the ECL based ruthenium metal complex as taught by Wang because the art recognized this type of label as favorable as a result of its thermal, chemical and 
Regarding claim 4, see Ishikawa teach capture antibody specific for the C-terminus and at least one detection antibody for the N-terminus (page 59, para 2).
Regarding claim 6, see Ishikawa teach preparing sample in a buffer (solubilizing the protein for assay) with a solution that reads on the solubilizing solution as claimed, namely containing a surfactant (SDS) and a reducing agent (Tris-HCl), then diluting sample with sample buffer to obtain a dilute sample solution containing the protein, wherein the antigen binding step described previously above binds capture antibody with protein in the dilute sample solution (see last paragraph of page 58 to first paragraph at page 59).
Regarding claim 7, see Ishikawa at page 58, last paragraph, the sample comprises cells or tissue derived from muscle (Applicant’s elected species, see above).
Regarding claim 8, see as cited above Ishikawa teach an SDS, and anionic surfactant.
Regarding claim 9, see Ishikawa citation at page 58, the dilution buffer (sample buffer used for dilution) comprising the non-ionic surfactant, Triton-X 100. 
Regarding claim 12, see Ishikawa teach detection of the detection antibody with secondary labeled antibody (biotin-labeled goat anti-mouse IgG2). As such, the combination of the cited art addresses the claim (would result in labeled secondary antibody that binds the detection antibody)
Regarding claim 14, see as cited above, the combination of Ishikawa and Wang teach detection of dystrophin protein.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. and Wang as applied to claim 1 above, and further in view of Cheng et al., US PG Pub No. 2009/0311668A1.
	 Regarding the species of capture/detection antibody, although Ishikawa specifically disclose the use of monoclonal antibodies for their sandwich ELISA technique, see also they acknowledged other groups using combinations of monoclonal and polyclonal (page 61, para 1).
	Ishikawa’s method fails to teach capture/detection antibody combination that is monoclonal (capture)/polyclonal (detection) (claim 2); and fails to teach capture/detection antibody that is a combination of polyclonal (capture) /monoclonal (detection) (claim 3).
	See however, it was well known in the art to select either combination, as is supported by Ishikawa’s acknowledgement of other groups combining the use of monoclonal/polyclonal antibodies for capture and detection, as well as by the teaching of Cheng et al. at para [0065]. Cheng teach, regarding performing ELISA, the artisan can select either monoclonal or polyclonal antibodies as capture and detection antibodies (for example, see Cheng teach selecting combinations to increase sensitivity). 
	It would have been prima facie obvious to one having ordinary skill in the art to have used either monoclonal antibody as capture and polyclonal antibody as detection antibody, or polyclonal antibody as capture and monoclonal antibody as detection antibody, as a simple, obvious matter of design choice. In particular, the prior art supports detection via sandwich assay can be performed for dystrophin protein either way (with either combination), that selection would depend on the specific antibody and could be selected such to improve detection sensitivity (arrangement could improve sensitivity). It does not appear that selection of any 
	Regarding claim 5, see as cited previously above, Ishikawa teach relying on antibodies that target the different terminal ends of the protein (C-terminal and N-terminal regions), and further it would have been obvious to have selected either arrangement of capture/detection antibody. One of ordinary skill would have a reasonable expectation of success because the modification would still rely on antibodies targeting different epitopes of the same protein.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. in view of Wang as applied to claim 6 above, and further in view of Fagerhol et al., US PG Pub No. 2011/0312922A1.
Ishikawa et al. and the cited art teach a method substantially as claimed; however, the reference fails to teach a calculation step, calculating quantity present in the sample based on a standard curve of concentration and ECL level of a standard protein (claim 10); and further wherein the standard protein is the full length protein or a portion thereof (claim 11).
	However, it is well-known/common in the prior art to perform an ELISA and compare the results obtained with the results of a standard curve produced using known amounts of the protein. See for example Fagerhol et al., showing an exemplary standard curve at Figure 5 (a standard curve using known amounts of protein, see also para [0086]). See para [0080], Fagerhol et al. teach regarding standards, a standard is an illustration of the result of one or more measurements of samples with known concentrations of the substance to be detected; that a standard curve is a plurality of measurements of different known concentrations. See para 
	It would have been prima facie obvious to one having ordinary skill in the art to have calculated quantity (concentration) based on comparison to a standard curve produced using known amounts of the protein as an obvious matter of applying a known technique for its known purpose, in particular such to allow concentration determination in a sample that is unknown. It was well known in the art at the time to rely on a standard curve for quantifying an unknown amount of target in a sample (Fagerhol). One of ordinary skill in the art would have recognized that applying the known technique would have yielded the predictable results and resulted in approximate determination of concentration of the unknown level of the protein. One would have a reasonable expectation of success using a well-known assay technique for determining analyte quantity.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. in view of Wang as applied to claim 1 above, and further in view of Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, Chapter 14 (59 pages).
Ishikawa et al. and Wang teach a method substantially as claimed; however, Ishikawa fails to teach a secondary antibody immobilizing step of immobilizing an immobilizing secondary antibody recognizing the capture antibody, followed by immobilizing the capture antibody by binding the secondary immobilizing antibody (claim 13).
It is well known in the art that different binding geometries are available to be adopted for particular applications (see Harlow & Lane at page 599); in particular see for example, assays 
It would have been further prima facie obvious to one having ordinary skill in the art to have implemented a secondary antibody immobilizing step, immobilizing the capture antibody by binding to a secondary antibody that recognizes the capture antibody as an obvious matter of design choice, selecting the particular assay geometry from a finite list of possible solutions (see for example, as shown by Harlow). In particular, the prior art supports that a practitioner can rely on a particular assay geometry, including for example a capture antibody that is immobilized by way of a secondary immobilized antibody, selected from a finite number of possible antibody arrangements (see for example as shown in Harlow as cited). It does not appear that selection of any particular arrangement would modify the operation of the assay such to render it unusable, it would be expected that whether the capture antibody be immobilized directly or be immobilized by way of a secondary antibody immobilization step, one would have a reasonable expectation of success using the capture antibody to bind and .

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. in view of Cheng et al., US PG Pub No. 2009/0311668A1.
	 Regarding the species of capture/detection antibody, although Takayama specifically discloses at the examples, the use of monoclonal antibodies for their sandwich ELISA technique, see also they acknowledged antibodies can be polyclonal (para [0058]).
	Takayama et al. fails to teach capture/detection antibody combination that is monoclonal (capture)/polyclonal (detection) (claim 2); and fails to teach capture/detection antibody that is a combination of polyclonal (capture) /monoclonal (detection) (claim 3).

See also, the teaching of Cheng et al. at para [0065]. Cheng teach, regarding performing ELISA, the artisan can select either monoclonal or polyclonal antibodies as capture and detection antibodies (for example, see Cheng teach selecting combinations to increase sensitivity). 
	It would have been prima facie obvious to one having ordinary skill in the art to have used either monoclonal antibody as capture and polyclonal antibody as detection antibody, or polyclonal antibody as capture and monoclonal antibody as detection antibody, as a simple, obvious matter of design choice. In particular, the prior art supports detection via sandwich assay can be performed for dystrophin protein either way (with either combination), that selection would depend on the specific antibody and could be selected such to improve detection sensitivity (arrangement could improve sensitivity). It does not appear that selection of any particular arrangement would modify the operation of the assay such to render it unusable, and as such one would have a reasonable expectation of success using either arrangement. 
	Regarding claim 5, see as cited previously above, Takayama teach relying on antibodies that target the different terminal ends of the protein (C-terminal and N-terminal regions), and further it would have been obvious to have selected either arrangement of capture/detection antibody. One of ordinary skill would have a reasonable expectation of success because the modification would still rely on antibodies targeting different epitopes of the same protein.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)